Citation Nr: 0211165	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-28 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating, in excess of 10 percent, 
for residuals of a left fifth metatarsal fracture. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1995 to 
April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In August 1998, the veteran testified 
at a hearing before the undersigned Board member and, in 
December 1998, the Board remanded his claim to the RO for 
further evidentiary development.


FINDINGS OF FACT

Service-connected residuals of the left fifth metatarsal 
fracture are no more than moderate and manifested by a non-
painful and essentially normal gait, mild tenderness to 
palpation, and a slight prominence at the base of the fifth 
metatarsal on the left, with no evidence of weakened movement 
or excessive fatigability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left fifth metatarsal fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3,159, 3.321, 4.3, 4.20, 
4.7a, Diagnostic Code 5283 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The appellant has requested an increased evaluation for his 
service-connected residuals of the left fifth metatarsal 
fracture.  Before addressing this issue, the Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in February and April 
1997 and in September 1999 fulfill these criteria.

The Board finds that the requirements of the VCAA have been 
substantially satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC's issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in a 
June 2002 letter, the RO advised the veteran of the VCAA and 
the new duty-to-assist regulations.  A copy of that letter 
was also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App, 
183, 187 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA medical examinations obtained in February 
and April 1997 and in September 1999 that are described below 
satisfied this obligation.  Thus, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
our proceeding to a decision on the basis of the evidence 
currently of record regarding his claim for an increased 
rating for residuals of a fracture of the left fifth 
metatarsal.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records reveal that, in August 1995, the 
veteran sustained an avulsion fracture of the fifth 
metatarsal of his left foot.  A January 1996 Physical 
Evaluation Board report diagnosed bilateral pes cavus, 
periosteal stress reaction of the calcaneal/cuboid joint, and 
avulsion fracture of the left fifth metatarsal.  

Post service, the veteran, who was then 21 years old, 
underwent a VA general medical examination in February 1997.  
According to the examination report, the veteran gave a 
history of cellulitis in service that was later complicated 
by findings of a fracture of the fifth metatarsal of the left 
foot, further complicated by prolonged healing in a cast.  He 
reported daily pain over the left foot, worse over the left 
lateral aspect.  He walked with an "obvious limp" and, 
since discharge, had worn a knee and foot brace.  On clinical 
evaluation, the veteran's posture and gait were described as 
normal but it was noted that he "obviously" favored his 
left foot.  His lower right extremity was unremarkable.  The 
lower left extremity had limitation of dorsal flexion of the 
left foot secondary to pain over the lateral ankle area, but 
specific range of motion in degrees was not provided.  There 
was tenderness on palpation of the fifth metatarsal.  There 
were no obvious deformities and no swelling or crepitations 
noted.  Extension of the ankle was full.  Neurological 
examination was unremarkable.  Diagnoses included status post 
fifth metatarsal avulsion fracture complicated by calcaneal 
cuboid periostitis, left foot, and pes cavus, bilaterally.  
The VA examiner commented that, given the daily pain, the 
veteran's ability to ambulate over a long period of time was 
hampered significantly.  The examiner said this was obvious 
in the veteran's limp during a leisurely walk down the hall 
of the hospital.  

According to a March 1997 VA radiology report, X-rays were 
read as showing no gross evidence of fracture or dislocation.  
The clinical impression was of no gross bony deformity. 

In April 1997, the veteran underwent VA orthopedic 
examination.  According to the examination report, he walked 
without any obvious limp and was able to walk on his heels or 
toes but, when walking on his toes, had pain in the left mid 
foot.  There was no cavus deformity of his feet.  He had 
normal range of motion of the left ankle and toes, but using 
the OrthoRangerII measuring device, plantar flexion was to 
39 degrees on the left and upward motion to 28 degrees 
compared to the right ankle, which had 44 degrees plantar 
flexion and 32 degrees of up motion.  Inversion and eversion 
were equal for both ankles.  There was marked tenderness on 
palpation of the fifth metatarsal-tarsal joint, as well as 
the calcaneal-cuboid joint.  The VA examiner noted that X-
rays taken in March showed moderate arthritic changes of the 
fifth metatarsal tarsal joint and mild arthritic changes of 
the calcaneal cuboid joint.  The diagnosis was degenerative 
arthritis of the left fifth metatarsal tarsal and calcaneal 
cuboid joint as a result of a fracture at the base of the 
left fifth metatarsal that occurred in service.  The VA 
examiner opined that the veteran's injury was related to 
service, and will worsen over time.  It was noted that the 
injury caused a change in the veteran's life and livelihood 
in that he would like to participate in sports as he did 
before entering service, but the left foot discomfort 
prevented his pursuit of any activity that required running, 
jumping, prolonged walking, or even carrying heavy weights 
any distance.

In August 1997, the RO granted service connection for 
residuals of a left fifth metatarsal fracture, and awarded a 
compensable disability evaluation effective from May 1, 1996, 
the day following the date of the veteran's separation from 
service.

At his August 1998 Board hearing, the veteran testified that, 
as to his left "pinkie" toe, he had little pain in that 
area.  He had other complaints regarding other parts of the 
left lower extremity, including occasional clicking in the 
lower end of the Achilles tendon just above the heel, redness 
of the left underside of the left foot, swelling, and instep 
discoloration.  He said he had expressed these complaints to 
medical personnel, who were only concerned with the toes and 
foot.  The veteran said he worked in a carpet installation 
factory where he pushed and rolled heavy logs of carpet.  At 
the day's end, he soaked his feet, took aspirin, and elevated 
his feet.  He wore a brace everywhere.  He indicated that, 
after his fall in service, he was told he had a sprained 
ankle and was given a soft-shoe.  The veteran contended that 
his continued use of the ankle thereafter until the diagnosis 
of the fracture of the metatarsal might be the reason for his 
current problems. 

Pursuant to the Board's December 1998 remand, the veteran 
underwent VA examination in September 1999; the report 
thereof indicates that the examiner reviewed the veteran's 
medical records.  The report reflects the veteran's 
complaints of intermittent anterior left ankle pain.  He 
described a clicking sensation in the left ankle with motion, 
which caused pain.  His pain was more severe at the end of 
the day, after he was on his feet all day.  He had left ankle 
stiffness with weather and temperature changes, and reported 
left ankle swelling at the end of the day.  There was no 
reported complaint of weakness or instability.  There was 
some warmth and no redness with the swelling.  The veteran 
worked full time, ten to twelve hours per day, six days per 
week, as a chef in an area restaurant.  He reported a lot of 
ankle pain as his day went on, but said he was unable to sit 
down because he was too busy with his job.  He did not wear 
any type of ankle brace.  He did not report any weakness or 
instability, but said he was unable to do regular 
recreational activities such as running and basketball due to 
increased pain.  He said he walked about 11/2 miles in 25 
minutes, every other day.  He had recently been prescribed 
anti-inflammatory medication, which he did not find helpful.  

Further, the veteran did not use any type of assistive 
device, such as a walker, cane, or crutch.  He was given an 
ankle supporting orthosis (ASO) in service, but it wore out 
and he no longer had one to wear.  He requested to be seen at 
the VA Brace Clinic, but was dismayed at the length of time 
it took to get an appointment.

Upon clinical evaluation, the veteran ambulated with a non-
painful gait with normal heel-to-toe type gait pattern and no 
limp.  He had no difficulty rising on his toes or on his 
heels.  He was able to repetitively rise on his toes, doing 
about ten repetitive ankle raises and ten repetitive toe 
raises, and also could repetitively rise on his heels without 
difficulty.  The VA examiner did not appreciate any weakened 
movement, excessive fatigability, incoordination, or pain on 
use with the maneuvers.  Range of motion of the left ankle 
was noted, and the examiner said there was no specific way to 
evaluate range of motion of the metatarsal bones.  On 
palpation, there was a slight prominence noted at the base of 
the fifth metatarsal on the left only that would represent 
the likely previous fracture site from the avulsion fracture.  
It was mildly tender to palpation.  There was also mild 
tenderness on palpation of the medial and lateral malleolus.  
Inspection of the left foot revealed no skin lesions, no 
abnormal callus formation and no evidence of pes cavus or pes 
planus.  There was no ankle swelling and no swelling around 
the medial or lateral malleolus.  There was some mild 
tenderness on palpation at the Achilles tendon insertion 
point at the calcaneus.  Stability testing of the left ankle 
(anterior talofibular ligament: ATFL) revealed mild to 
moderate laxity noted at 1+.  There was definite laxity 
appreciated in comparison to the same examination on the 
right ankle.  Left lower extremity sensation and reflexes 
were intact.  Ankle dorsiflexion strength, plantar flexor 
strength, evertor strength and invertor strength was 5/5 
(normal) with no evidence of any weakened movement, except 
for fatigability, incoordination, or pain on manual muscle 
testing.

It was further noted that X-rays performed in March 1997 were 
normal, according to the radiology report.  The VA examiner 
commented that, due the veteran's left ankle instability on 
examination, and some apparent findings in the past of 
discrepancies between a radiologist's versus an orthopedic 
examiner's interpretation of X-rays performed in March 1997, 
new left foot and ankle X-rays were requested.   The VA 
examiner diagnosed left foot/ankle: status post left avulsion 
fracture of the fifth metatarsal while in service, and 
chronic pain of left ankle with no loss of range of motion 
but with instability noted on anterior talofibular ligament 
testing, left.  New X-rays were requested to evaluate 
degenerative changes.  The VA examiner commented that he had 
evaluated the veteran's left ankle because the veteran 
suffered an avulsion fracture at the base of the fifth 
metatarsal.  The most likely mechanism of injury for this 
type of fracture, based on the physician's experience, was a 
severe ankle sprain.  It was unclear from the veteran's 
medical record and report whether or not that occurred while 
in service.  The VA examiner's professional opinion was that 
it was "likely the avulsion fracture occurred from a severe 
inversion injury to the left ankle suffered while in 
service."  The examiner noted that the only residuals 
related to this injury were in the form of ankle instability 
based on anterior drawer or anterior talofibular ligament 
testing, noted above.  X-rays were requested to evaluate for 
degenerative changes in light of the fact that previous X-
rays performed in March 1997, as read by the radiologist, 
were negative but, as interpreted by the orthopedic examiner, 
showed some degenerative changes.  The VA examiner stated 
that "I feel that the radiologist's interpretation is most 
accurate and would go by their report, even on the current X-
rays."

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31. 

The Board further recognizes that the Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to service connection, and a 
later claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court held that, at the 
time of an initial rating, separate ratings could be assigned 
for separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the rating schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The veteran's service-connected residuals of a fracture of 
the left fifth metatarsal are currently rated under 
Diagnostic Code 5283, under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5283.  Under that code section, a 10 percent rating 
is assigned for moderate malunion of or nonunion of the 
tarsal or metatarsal bones.  Id.  A 20 percent rating is 
assigned for moderately severe malunion of or nonunion of the 
tarsal or metatarsal bones.  Id. 

Under the provisions of 38 C.F.R. § 4.71a, DC 5284, for 
moderate foot injuries, a 10 percent evaluation is assigned.  
Moderately severe foot injuries warrant assignment of a 20 
percent evaluation and, for severe foot injuries, a 30 
percent disability rating is contemplated.  Id.  Under DC 
5284, a 30 percent evaluation is the highest rating 
available.  However, a note to DC 5284 states that, in 
situations in which there is actual loss of use of the foot, 
such condition is to be rated as 40 percent disabling.  Id.

Upon review of the probative and objective medical evidence 
of record, the Board finds that the evidence does not support 
an evaluation in excess of the currently assigned 10 percent 
evaluation.  In February 1997, the veteran reported daily 
pain over his left foot.  He walked with an obvious limp and 
there was tenderness on palpation of the fifth metatarsal on 
the left side, but there was no deformity, swelling, or 
crepitation.  The March 1997 VA radiology report of X-rays of 
the left foot was interpreted by the radiologist to show no 
gross bony abnormality.  In April 1997, a VA orthopedic 
examiner reported that the veteran walked without any obvious 
limp but had pain in the left mid foot when he walked on his 
toes and said X-rays taken in March 1997 showed moderate 
arthritic changes of the fifth metatarsal tarsal joint and 
mild arthritic changes of the calcaneal cuboid joint.  The 
orthopedic examiner diagnosed degenerative arthritis of the 
left fifth metatarsal tarsal and calcaneal cuboid joint as a 
result of a fracture at the base of the left fifth 
metatarsal.  That physician commented that the discomfort 
caused by the veteran's injury prevented him from pursuing 
any activity requiring running, jumping, prolonged walking, 
or carrying heavy weights.

However, in August 1998, the veteran described having very 
little pain regarding his left "pinkie" toe although he 
reported left foot complaints.  Moreover, at the recent 
September 1999 VA examination, the veteran did not express 
any subjective complaints regarding his left fifth toe.  His 
gait was normal and non-painful; he was able to rise on his 
toes and heels doing ten repetitive ankle raises and ten toe 
raises without difficulty and with no evidence of weakened 
movement or excessive fatigability.  There was no pain on use 
or incoordination during these maneuvers.  The VA examiner 
indicated that he was unable to evaluate range of motion of 
the metatarsals.  There was only a slight prominence noted at 
the base of the fifth metatarsal on the left, that the 
examiner said represented a likely previous fracture site 
from the avulsion fracture and it was only mildly tender to 
palpation.  There was only mild tenderness on palpation of 
the medial and lateral malleolus.  The VA examiner found the 
VA radiologist's interpretation of the March 1997 X-rays that 
showed no gross bony abnormality was most accurate.  Thus, 
the Board concludes that the above-described clinical 
findings do not establish pathology and symptomatology 
productive of moderately severe malunion or nonunion of the 
metatarsal bones so as to warrant a 20 percent evaluation 
under DC 5283. 

As to a higher evaluation under Diagnostic Code 5284, the 
evidence demonstrates that the veteran does not have a 
service-connected foot injury; rather, he has a service-
connected toe injury.  If rated on par with a foot injury, 
the residuals of the left fifth metatarsal fracture would be 
no more than slight under DC 5284.  While one VA examiner in 
February 1997 reported that the veteran had an obvious limp 
evidently due to the service-connected left fifth metatarsal 
injury, the other VA examiner in April 1997 said the veteran 
walked without any obvious limp and the veteran's gait was 
described as normal and non-painful in September 1999.  While 
the April 1997 VA examiner interpreted the March 1997 X-rays 
to show arthritic changes of the fifth metatarsal tarsal 
joint and mild arthritic changes of the calcaneal cuboid 
joint, the VA radiologist reported no gross bony abnormality.  
Moreover, in September 1999, the VA examiner described no 
more than minimal findings as to the veteran's left fifth 
metatarsal - mostly that the veteran had a "slight" 
prominence at the base of the fifth metatarsal on the left 
that was "mildly" tender to palpation, and that the March 
1997 VA radiologist's interpretation of no gross bony 
abnormality was most accurate.  That is contemplated by the 
10 percent evaluation already in effect.  Such findings do 
not demonstrate moderately severe disability and, thus, no 
more than the currently assigned 10 percent evaluation is 
warranted.

In concluding that the veteran's residuals of a left fifth 
metatarsal fracture are no more than 10 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, supra, and 38 C.F.R. §§ 4.40, 4.45.  However, DC 
5283 is not predicated on loss of range of motion and, thus, 
DeLuca, does not apply to the veteran's claim for an 
increased evaluation.  See Johnson v. Brown, supra.  The 
Board is aware that the nature of the service-connected 
disability that is rated under DC 5284 will determine whether 
DeLuca is applicable.  Here, there are no diagnostic codes 
that specifically address limitation of motion of the toe 
and, in fact, the recent VA examiner indicated that there is 
no way to evaluate range of motion of the metatarsals.  Thus, 
the Board finds that the veteran's residuals of a left fifth 
metatarsal fracture should not be evaluated based upon 
limitation of motion.  As a result, DeLuca would not be 
applicable regardless of the diagnostic code assigned to the 
service-connected disability.  Moreover, recent VA 
examination findings revealed no other weakness or 
incoordination, or similar symptoms or findings reflective of 
more than the slight functional impairment considered in the 
previously granted 10 percent rating.

The Board observes that, at the most recent VA examination in 
September 1999, most of the veteran's complaints addressed a 
left ankle disability.  Upon review of the service medical 
records and clinical examination findings, the VA examiner 
opined that the veteran suffered an avulsion fracture due to 
a severe inversion injury to the left ankle in service.  In 
September 1999, the RO granted service connection for 
instability of the left ankle and awarded a compensable 
disability evaluation under Diagnostic Code 5271.  See 
38 C.F.R. § 4.14.  The veteran has not appealed that award 
and, thus, the matter of any left ankle disability, including 
pain and loss of range of ankle motion, is not for Board 
consideration at this time.

The veteran is certainly competent to report his symptoms.  
To the extent that he has asserted that his service-connected 
residuals of a left fifth metatarsal fracture were worse than 
the 10 percent evaluation contemplated, the Board would 
observe that he did not express any subjective complaints 
regarding the left fifth toe at the September 1999 VA 
examination.  To the extent that the veteran has indicated 
that the service-connected disability warrants more than a 10 
percent evaluation, the Board finds that preponderance of the 
objective and probative medical evidence does not establish 
that the veteran has any more than slight functional 
impairment of the left foot related to the service-connected 
residuals of the left fifth metatarsal fracture.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
residuals of a left fifth metatarsal fracture, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time since the veteran'sseparation 
from service has the disability on appeal been more disabling 
than as currently rated under this decision.


ORDER

An initial rating in excess of 10 percent for residuals of a 
left fifth metatarsal fracture is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

